Citation Nr: 1400473	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-10 137	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus.  

2.  Entitlement to an initial evaluation in excess of 30 percent for degenerative disc disease at C6-7.  

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease at L4-5 and HNP at T2-3.  

4.  Entitlement to an initial compensable evaluation for eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to June 1996 and from October 2002 to October 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the RO which granted service connection for the degenerative disc disease at C6-7, degenerative disc disease at L4-5 with HNP at T2-3; each rated 10 percent disabling, and bilateral pes planus and eczema; each rated noncompensably disabling.  The Veteran expressed dissatisfaction with the ratings assigned, giving rise to this appeal.  

By rating action in August 2013, the RO assigned increased ratings to 50 percent for bilateral pes planus; to 30 percent for the cervical spine disability, and to 20 percent for the lumbar/thoracic spine disability.  


FINDING OF FACT

On December 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




		

	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


